DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is responsive to the application filed March 14, 2019.
Claims 1-21 are pending for examination.
Examiner Notes
3.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
6.	Claims 4-5 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per claims 4 and 14, lines 1 and 2,  recites the limitation "the scheduler map " in claims.  There is insufficient antecedent basis for this limitation in the claim. For compact prosecution, examiner interprets the mentioned limitation of the claims 4 and 14 to be depended from claims 2 and 12, respectively. Appropriate correction is required.
Per claims 5 and 15, lines 1-3,  recites the limitation "the longest continuous idle MAC units" and “the bit array” in claims.  There is insufficient antecedent basis for this limitation in the claim. For compact prosecution, examiner interprets the mentioned limitation of the claims 5 and 15 to be depended from claims 2 and 12, respectively. Appropriate correction is required.
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1, 2, 6, 7, 11, 12, 16, 17, 20, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HILL et al. (US 20200104692 A1, hereinafter Hill).
As to claim 1, 11, and 20, Hill discloses a method for processing data within an integrated circuit --  see at least 0089, the method comprising: 
receiving, by a scheduler of the integrated circuit having a plurality of multiply and accumulate (MAC) units, a slice of a feature map extracted from input data provided to a neural network model deployed as a part of an artificial intelligence (AI) engine – (e.g., The processor is configured to retrieve an activation tensor having zero activations –status zero activation equates to an idle status--in channels 0, 3, 5, and 6 (corresponding to multiplier/vector lanes 541, 544, 546, and 547) –MAC units --, Fig. 5 as input status for  deep neural network  – see at least 0007-0009, 0062-0065, 0072, Fig. 5, and associated text), the scheduler maintaining status information of the plurality of MAC units on the integrated circuit – (e.g., processor maintains zero activation having zero activations –status zero activation equates to an idle status--in channels 0, 3, 5, and 6 (corresponding to multiplier/vector lanes 541, 544, 546, and 547) –MAC units --see at least 0007-0009, 0062-0065, 0072, Fig. 5, and associated text);
 in response to receiving the feature map slice, selecting by the scheduler one or more MAC units from the plurality of MAC units; and processing the feature map slice using the one or more selected MAC units – (e.g., processing the retrieve an activation tensor having zero activations –status zero activation equates to an idle status--in channels 0, 3, 5, and 6 (corresponding to multiplier/vector lanes 541, 544, 546, and 547) –MAC units --, Fig. 5 as input status for  deep neural network  – see at least 0007-0009, 0060, 0062-0065, 0072, Fig. 5, and associated text).
Further regarding to claim 1, Hill discloses an integrated circuit (e.g., integrated circuit – see at least 0089) for implementing method steps as of claim 11 above. 
Further regarding to claim 20, Hill discloses a data processing system (e.g., processing system – see at least 0098)  for implementing method steps as of claim 11 above. 
As per claims 2, 12, and 21, Hill discloses wherein the scheduler includes a scheduler map with a bit array, with each element of the bit array corresponding to one of the plurality of MAC units and including a bit indicating whether the corresponding MAC unit is idle or busy – (e.g., processor maintains of status of -in channels 0, 3, 5, and 6 (corresponding to multiplier/vector lanes 541, 544, 546, and 547) –MAC units—in which the zero activation (0)  equate to idle and other values as opposite or busy – see at least 0060, 0062-0065, 0072, Fig. 5, and associated text) .
As per claims 6 and 16, Hill discloses wherein the scheduler is an O (1) hardware scheduler implemented in the plurality of MAC units or an O (1) software scheduler implemented in a dynamic random-access memory on the integrated circuit – see at least 0007-0009, 0017, 0060, 0093, and 0096.  
As per claims 7 and 17, Hill discloses wherein the integrated circuit further includes a static random access memory (SRAM) to store input feature maps, output feature maps, and weights for each of a plurality of layers of the neutral network model – see at least 0051, 0093, 0096.  
Allowable Subject Matter 
9.	Claims 3-5, 8-10, 13-15, and 18-19 are objected to as being dependent upon a rejected base claims  but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. It is also to note that,  in addition to the objection above, claims 4-5 and 14-15 would be allowable if further rewritten or amended to overcome the rejection(s) under 35 U. S. C.  112, set forth in this Office action and to include all the limitations of the base claims and any intervening claims.
Conclusion
10.	The prior art made of record and not relied upon (cited on 892 form) isconsidered pertinent to application disclosure. 
Liu et al.  (US 10872295 B1) disclose neural networks, and more particularly for optimization of bit-shift neural networks.

Ould-Ahmed-Vall et al. (US 10853906 B2) disclose compute optimizations for low precision machine learning operations.

Huang et al. (US 20190180170 A1) disclose provided are systems, methods, and integrated circuits for a neural network processing system.

Khan et al. (US 20030105799 A1 ) disclose distributed processing architecture with scalable processing layers.

Gu et al. (US 20200151088 A1) disclose systems and methods may configure a programmable logic device to efficiently run a deep learning (DL) network.

 11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA LEE whose telephone number is (571)270-1648.  The examiner can normally be reached on Monday to Friday (8 am to 4: 30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571)-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARINA LEE/Primary Examiner, Art Unit 2192